 In the Matter of HAMILTON GAS CORPORATION, EMPLOYERandOILWORKERS INTERNATIONAL UNION, CIO, PETITIONERCase No. 9-R-1986.-Decided January 24, 1947Steptoe d Johnson,by111r.Guy Farmner,ofWashington, D. C., andMr. Lloyd Leckie,of Charleston,W. Va.; andMr. Charles W. Rock-hold,of Charleston, W. Va., for the Employer.Mr. William. V. Flower,of Toledo, Ohio, for the Petitioner.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Charles-ton,West Virginia, on September 4, 1946, before William O. Murdock,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHamilton Gas Corporation, a West Virginia corporation with itsprincipal office in Charleston, West Virginia, is engaged in the produc-tion and sale of natural gas.The Employer operates gas wells incentral and southern West Virginia and in eastern Kentucky.' It de-livers the gas which it produces and purchases for resale, principallyto various gas public utility companies, which receive and take title tothe gas at or near its wells. These purchasers transport the gasthrough their own gas lines to their main transmission pipe lines. Itwould appear that they are themselves engaged in commerce withinthe meaning of the Act.During the 12-month period ending July 31,1946, the Employer produced and purchased for resale approximately3,927,362M cubic feet of gas, valued at about $510,000, all of whichthe Employer sold.'The Employer does not transport any gas across State lines.72 N. L. R. B., No. 50.269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employer's operations affect commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit comprised of all production and main-tenance employees of the Employer's Eastern Division, excluding cer-tain casual laborers, clerical employees and supervisory employees.The Employer, on the other hand, contends that the unit sought isimproper, and urges in its brief that the appropriate grouping shouldconsist of all its production and maintenance employees together withthose of Southeastern Gas Corporation.2The record reveals that the Employer and Southeastern Gas Cor-poration are subsidiaries of the Southeastern Corporation, which ownsall the stock of the Southeastern Gas Corporation and a majority ofthe stock of the Employer.3 Both companies are managed by Loeb& Eames, a partnership located in New York City. Loeb & Eames,in addition to managing the Employer and Southeastern Gas Cor-poration, manages another group of companies engaged in the pro-duction of natural gas in the same general area of Ohio-West Virginia-Kentucky.Managerial functions are generally performed by a cen-tral office in Charleston, West Virginia.At the head of this office isa general manager who is responsible directly to Loeb & Eames, andindirectly to the companies under its control, including the Employerand Southeastern Gas Corporation.The actual expense of operatingthe office is shared on a proportionate basis by the several companies.Beneath the general manager is a general superintendent who super-vises the work of all field employees in the Hamilton-Southeasterngroup; in performing his functions the general superintendent is as-sisted by division superintendents, whose responsibility, for the mostpart, is limited to the supervision of the operation of the wells, meters,and lines in their respective divisions.But the Employer and Southeastern Gas Corporation operate in-dependently of each other.Although their properties are locatedin the same general area, each operates its own wells, meters, and2At the hearing, the Employer stated that a unit comprised of employees in all itsdivisions would be acceptable.7Both the Employer and Southeastein Gas Corporation,in turn,have their own respec-tive subsidiaries,the subsidiary of the Employer is Thompson Gas Company,and thesubsidiary of Southeastern Gas Corporation is Southeastern Development Company. HAMILTON GAS CORPORATION271lines.Basically, each of these companies employs its own personnelfor the maintenance and operation of its properties, despite some in-terchange between them of production and maintenance workers. Inview of the operational independence of the Employer and the South-eastern Gas Corporation, their separate corporate identities and prop-erties, their basically different working staffs, and the presumptivepropriety of an employer unit,4 we reject the Employer's contentionthat the appropriate unit should include not only its employees, butthose of Southeastern Gas Corporation as well.However, we are not persuaded that a unit consisting only of em-ployees in the Employer's Eastern Division is appropriate.The Em-ployer's activities are divided into 6 divisions, covering 10 counties inWest Virginia, and 3 in Kentucky.The Employer employs approxi-mately 22 workers throughout all its divisions.5Although each ofthe Employer's divisions is operated independently of the others,similar functions are performed by them and the record disclosesa substantial amount of interchange of personnel among them. Ineach of 2 of the divisions the Employer has but 1 employee, and inno division does it have more than 8., Considering the substantialinterchange of personnel among the Employer's divisions, the smallnumber of employees engaged throughout its operations, and the simi-larity of functions performed by all its divisions, we are of the opinionthat a unit less than employer-wide in scope is inappropriate.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the Petitioneris inappropriate, as stated in Section III, above, we find that no ques-tion has arisen concerning the representation of employees of theEmployer within an hppropriate unit, within the meaning of Sec-tion 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Hamilton Gas Corporation, Eastern Division, Charles-ton,West Virginia, filed herein by Oil Workers International Union,CIO, be, and it hereby is, dismissed.AIR. JoIIN M. HOUSTON took no part in the consideration of the aboveDecision and Order.See Section 9 (b) of the National Labor Relations ActThis figure includes employees of Thompson Gas Company,the Employer's subsidiary,which we regard as an integral part of the Enmplover's operations731242-47-vol. 72-19